IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00228-CV

ULLJA KUNTZE,
                                                           Appellant
v.

SANDRA COWAN,
                                                           Appellee



                          From the 335th District Court
                             Burleson County, Texas
                              Trial Court No. 26,129


                                      ORDER


      “Appellant’s Request to Reconsider Jan 03, 2018 Order,” relating to the Court’s

Order and Notice to File Record issued on January 3, 2018 in this proceeding, is denied.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Order issued and filed February 14, 2018